77 F.3d 483
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert F. ZURLA, Plaintiff-Appellant,v.The CITY OF MEMPHIS;  Criminal Justice Complex;  State CourtSystem, Defendants-Appellees.
No. 94-5156.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1996.

Before:  ENGEL, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
Robert F. Zurla appeals a district court judgment dismissing his complaint filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Zurla filed his complaint in the district court alleging that he was held in the Shelby County, Tennessee, Criminal Justice Complex on false criminal charges between September 1991 and April 1992.   Plaintiff named as defendants the City of Memphis, its Criminal Justice Complex, and the Tennessee court system, and sought $100,000 money damages.   The district court dismissed the complaint as frivolous and prohibited plaintiff from filing further lawsuits arising from his criminal prosecution.   On appeal, plaintiff contends that he was forced to enter an Alford plea in response to the false state criminal charges.


3
Upon consideration, the judgment is affirmed because the district court did not abuse its discretion in dismissing plaintiff's complaint.  See Denton v. Hernandez, 504 U.S. 25, 33 (1992).   As noted by the district court, the allegations of plaintiff's complaint are identical to those he raised in an earlier complaint filed in the district court under § 1983.   That complaint was also dismissed by the district court as frivolous, and this court affirmed the dismissal on appeal.   Zurla v. State of Tennessee, No. 92-5879, 1993 WL 315899 (6th Cir.  Aug. 18, 1993).   That determination could be deemed to have res judicata effect with respect to the frivolity of the instant complaint.  See Denton, 504 U.S. at 34.   In any event, plaintiff's claims clearly lack an arguable basis in law or in fact.   First, Tennessee and its agencies are immune from liability for money damages under the Eleventh Amendment.  See Welch v. Texas Dep't of Highways & Public Transp., 483 U.S. 468, 472-73 (1987).   Moreover, plaintiff has not asserted a claim with an arguable basis against Memphis because he did not allege that the city was responsible for the alleged violation of his constitutional rights.  See Collins v. City of Harker Heights, Tex., 503 U.S. 115, 119-24 (1992).   Finally, the propriety of the district court's order enjoining plaintiff from filing further lawsuits involving his conviction is not before this court because plaintiff has not addressed the order in his brief on appeal.


4
Accordingly, the judgment of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.